                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


RENEE TOLBERT TAYLOR,

              Plaintiff,

v.                                                             No CV. 19-195 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

               ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION
                 FOR EXTENSION OF TIME TO FILE REPLY BRIEF

       THIS MATTER is before the Court on Plaintiff Renee Tolbert Taylor’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 26), filed December 2, 2019.

In her Motion, Plaintiff requests an extension of time until December 9, 2019, to file her

Reply in the above-captioned case. (Doc. 26 at 1). The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until December 9, 2019,

to file her Reply.

       IT IS SO ORDERED.


                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
